PER CURIAM:
Respondent Burman A. Berger consented to his disbarment by the Court of Appeals of Maryland on September 20, 2005, for repeatedly neglecting his clients’ cases in violation of Maryland Rules of Professional Conduct 1.3 and 1.4. Those Rules are virtually identical to their counterparts in the District of Columbia, and the Board on Professional Responsibility recommends that identical reciprocal discipline be imposed on respondent in this jurisdic*140tion pursuant to D.C. Bar Rule XI, § 11(c). Neither Bar Counsel nor respondent has opposed the Board’s recommendation.1
In accordance with D.C. Bar Rule XI, § 11(f), we follow the Board’s recommendation. See In re Zdravkovich, 831 A.2d 964, 968-69 (D.C.2003); In re Cole, 809 A.2d 1226, 1227 n. 3 (D.C.2002). Accordingly, it is
ORDERED that respondent Burman A. Berger is disbarred from the practice of law in the District of Columbia. The disbarment is effective immediately,2 though for purposes of reinstatement it shall be deemed to commence on the date respondent files an affidavit that fully complies with D.C. Bar Rule XI, § 14(g).

. Although respondent has not participated in these proceedings, he was afforded notice and an opportunity to be heard.


. Pursuant to D.C. Bar R. XI, § 11(d), respondent has been suspended on an interim basis since October 18, 2005.